UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SHERRY LANG and
KYOWANNA LANG,

Plaintiffs,

1:19-cv-06452
Vv.

ALLEGIANCE ACCOUNTING SERVICES,
LLC,

Defendants.

 

AFFIDAVIT FOR ENTRY OF DEFAULT

STATE OF ILLINOIS
COUNTY OF COOK

Nathan C. Volheim, being duly sworn, says that he is an attorney for the Plaintiffs
SHERRY LANG AND KYOWANNA LANG in the above-entitled action; that the Complaint and
Summons in this action were served on Defendant ALLEGIANCE ACCOUNTING SERVICES,
LLC by hand-delivery on October 12, 2019; that service was properly made by Michael Hadden,
a process server and effectuated on Tamar Redden, Defendant’s Registered Agent, who accepted
service on behalf of Defendant; that Defendant is not an infant, not in the military, and not an
incompetent person; that the time in which Defendant may plead or otherwise defend has expired;
that the Defendant has not plead, answered or otherwise defended, and that the time for Defendant
to answer, plead or otherwise defend has not been extended.

(Mtr:

Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
SWORN TO AND SUBSCRIBED before me this_ 6 day of _ Novem\2019.

Poss Lae

Notary

My commission expires__Novewteer_15 , 2020 .

 

$ “OFFICIAL SEAL"
KIRAN WADIA

Notary Public, State of Iltincis
§ My Commission Expires 11/18/2020

 
